    Case: 1:17-cv-00965 Document #: 49 Filed: 12/20/18 Page 1 of 4 PageID #:215


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


GILBERTO RODRIGUEZ, on behalf    )
of himself, and all other similarly
                                 )
situated,                        )
                                 )                  Case No. 17 C 965
               Plaintiff,        )
                                 )                  Judge John Robert Blakey
          v.                     )
                                 )
HANSON LANDSCAPE & DESIGN, )
A/K/A HANSON LANDSCAPE           )
DESIGN & INSTALLATION INC.,      )
and DUSTIN HANSON, individually, )
                                 )
               Defendants.       )

           ORDER GRANTING FINAL APPROVAL OF SETTLEMENT
               AND DISMISSING CLAIMS WITH PREJUDICE

      This cause comes before the Court upon Plaintiffs’ Agreed Motion for Final

Approval of the Parties’ Stipulation and Agreement to Settle Class Action Claims.

The Court has reviewed the Amended Settlement Agreement and the exhibits

attached thereto and finds that the proposed settlement is within the range of fair,

reasonable, and adequate resolution of the issues in this proceeding and, therefore,

      IT IS ORDERED that:

      1.     The following class is certified for settlement purposes: All landscape

employees of Hanson Landscape & Design a/k/a Hanson Landscape Design &

Installation Inc., between January 1, 2011 and August 20, 2018 who experienced a

deduction from their pay for uniforms.

      2.     The Court finds that American Legal Claims Services, LLC, the

appointed Administrator, has met all requirements the Court set forth in its

                                          1
    Case: 1:17-cv-00965 Document #: 49 Filed: 12/20/18 Page 2 of 4 PageID #:216


Preliminary Approval Order.

      3.     The Court finds that the direct-mail notice program used in this case,

along with the additional notice measures performed in this matter, satisfies Rule

23(e) of the Federal Rules of Civil Procedure and the Due Process Clause of the United

States Constitution.

      4.     The Court acknowledges that notice of settlement was made pursuant

to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715.

      5.     The Court has determined the terms of the settlement to be a fair,

reasonable, and adequate resolution of this matter.

      6.     The Court hereby dismisses this case without prejudice. The dismissal

will convert to a dismissal with prejudice on December 19, 2019, or after all

administrative processes have been completed, whichever occurs first. All Settlement

Class members herein release and discharge Defendant and the other Released

Persons identified in the Joint Stipulation and Agreement to Settle Class Action

Claims from any and all Illinois Wage Payment and Collection Act claims for

unauthorized deductions arising out of the Class Members’ employment during the

time period from January 1, 2011 through August 20, 2018. In addition, all individual

claims of the named Plaintiffs are likewise dismissed with prejudice.

      7.     The Court directs payment as follows: Defendant will pay $85,500 into

a Qualified Settlement Fund in settlement to or on behalf of Plaintiff and the Class

Members within fourteen (14) days after the Court enters the Final Approval Order

as described in the Joint Stipulation and Agreement to Settle Class Action Claims

attached as Exhibit 1 to the Final Approval Motion.


                                          2
    Case: 1:17-cv-00965 Document #: 49 Filed: 12/20/18 Page 3 of 4 PageID #:217


      8.     The Court directs payment to the Named Plaintiff as follows: Three

Thousand Dollars ($3,000) as and for the incentive award and further, for the release

of all other claims under the FLSA and IMWL, within ten (10) days after the

Settlement Effective Date as described in the Joint Stipulation and Agreement to

Settle Class Action Claims attached as Exhibit 1 to the Final Approval Motion.

      9.     The Court directs payment to Class members as follows: Thirty-Two

Thousand, Nine Hundred Forty Dollars and 05/100 Cents ($32,940.05) within ten (10)

days after the Settlement Effective Date to Class Members who have filed timely

and valid claims as described in the Joint Stipulation and Agreement to Settle Class

Action Claims attached as Exhibit 1 to the Final Approval Motion.

      10.    The Court directs payment to Class Counsel a total sum of Twenty-Six

Thousand, Five Hundred Ninety-Three Dollars and 45/100 Cents ($26,593.45) for

attorneys’ fees and costs incurred in the prosecution of the individual and class claims

herein. This payment shall occur within ten (10) days after the Settlement Effective

Date as described in the Joint Stipulation and Agreement to Settle Class Action

Claims attached as Exhibit 1 to the Final Approval Motion.

      11.    With respect to unclaimed funds pertaining to this settlement (‘the

Remainder Fund”), the Court orders the following distribution of the remainder funds

within three (3) months from the date of issuance, as provided in the Joint Stipulation

and Agreement to Settle Class Action Claims attached as Exhibit 1 to the Final

Approval Motion:

             a.     Unclaimed funds in the Remainder Fund in the amount of Eight

Thousand, Three Dollars and 90/100 Cents ($8,003.90) will be used first for claimants


                                           3
    Case: 1:17-cv-00965 Document #: 49 Filed: 12/20/18 Page 4 of 4 PageID #:218


for a up to the remaining 50% of the 2% statutory penalty set forth in IWPCA made

to those class members who returned claim forms;

             b.     Of the remaining Fourteen Thousand, Nine Hundred Sixty-Two

Dollars and 60/100 Cents ($14,962.60), Nine Thousand, Seven Hundred Fifty-One

Dollars ($9,751) will be used to reimburse Defendants for administration costs paid

to the Settlement Administrator;

             c.    Of the remaining Five Thousand Two Hundred Eleven Dollars

and 60/100 Cents ($5,211.60), One Thousand Dollars ($1,000) will be used to

reimburse Defendants for part of the incentive fee paid to the Class Representative;

             d.    Of the remaining Four Thousand, Two Hundred and Eleven

Dollars and 60/100 Cents ($4,211.60), Two Thousand Dollars ($2,000) will be used to

reimburse Defendants for costs of community meetings administered by FLAP; and

             e.     Of the remaining Two Thousand, Two Hundred and Eleven

Dollars and 60/100 Cents ($2,211.60), 50% ($1,105.80) of the Remainder Fund

thereafter shall be distributed to the cy pres recipient “DeKalb County Community

Foundation” and 50% ($1,105.80) to the cy pres recipient “Rochelle Area Community

Foundation.”


Dated: December 20, 2018

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                         4
